Case 3:20-cv-03229-S-BT Document 66 Filed 07/26/21 Pageiof1 PagelD 1955

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

2999TC ACQUISITIONS, LLC fik/a
MO 2999 TC, LLC, and
TIMOTHY L. BARTON

v. CIVIL ACTION NO. 3:20-CV-3229-S-BT

2999 TURTLE CREEK, LLC,
MADISON REALTY CAPITAL, LP,
MARC ZEGEN, and JOSHUA ZEGEN

0G 40 GOe Ge Gon GOe 8G GOR 6G

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 65]. No objections were filed. The Court has reviewed the Findings,
Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED July 26, 2021.

 
 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
